Title: From Sampson Mathews, with Jefferson’s Instructions to George Muter, 21 January 1781
From: Mathews, Sampson,Jefferson, Thomas
To: Jefferson, Thomas,Muter, George



Sir
Bowling-green 21st. Jany 1781

I am advanced this Far with the Militia From augusta (after having been at Fredricksburg four days) by order of Genl. Mulenburg. Colo. John Bowyer with about 220 Men From Rockbridge has Joined me this morning.
There is wanting Smiths vices, Files and some fine Steel For the Repair of the arms of the militia.
The Bearer Mr. Chas. Cocke will wait on your Excellency For an order For these articles which are very much wanting. I have the Honour to be with Much Esteem & Respect your Excellencys obedt. huml. Servt.,
Samp. Mathews
If it be possible to furnish these articles, it is conceived to be very necessary, and we wish Colo. Muter to take immediate measures for that purpose. A person waits for them.

Th: Jefferson

